ETAILED ACTION
Claims 1-27 are presented for examination.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 21-29, 35-41, 42, and 43, are drawn to a delivery system, which includes at least a delivery vehicle, a first and second communications system assigned to both the delivery vehicle, and the addressee, and a beacon at the addressee’s location which informs a proximity detection system to inform the delivery vehicle is within a communications range of the addressee’s location. The delivery system also informs the delivery vehicle of an alternative address. This invention is classified in class H04M, subclass 11/00, “telephonic communication systems specially adapted for combination with other electrical systems.” 
Claims 30-34, are drawn to an alert system including two hand-held transceivers operating on at least two different frequencies. This invention  classified in class H04B, subclass 1/38, “transceivers, i.e. devices in which transmitter and receiver form a structural unit and in which at least one part is used for functions of transmitting and receiving.”
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, subcombination I has separate utility such as the first invention directed to a communications system involving a delivery vehicle with a proximity detection feature in communication with an addressee’s communication system and a database while subcombination II is directed to the manipulation of two transceivers.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Thomas Bratschun, Attorney-of-record, (Reg. No. 32,966) on 13 July 2022 to request an oral election to the above restriction requirement. Additionally, the applicant was offered allowability of claims 21-29 if all other claims were withdrawn from examination. The applicant refused both the oral restriction and the offered allowability and requested a written restriction requirement on the matter.
Claim Rejections 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 recites the limitation “said recognition code.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 25, 26, 29, 30, 32, 35, 37, and 40-42 each include a “dash” or “-“.   Correction of this formality is required as to form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J. EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed can be reached on (571) 270-3028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683